Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-17 directed to Group II non-elected without traverse.  Accordingly, claims 12-17 have been cancelled.
Claims 1-11 are allowed. Key to allowance of these claims are the remarks of 01/11/2022. As these remarks indicate, the previously applied prior art is incorrect and does not teach the structure of formula A of the instant application.
The closest prior art is Meier, please see previous office action. This teaches a compound similar to Formula A of claim 1. However, the carbon para to the nitrogen in the heterocyclic ring must have an alkyl group attached to it. The Markush structure of claim 1 clearly indicated that this carbon position must not have anything attached to it by hydrogen and the other carbons of the ring.
Regarding claims 1-11, a lubricant composition comprising: 
a base oil of lubricating viscosity and an ashless TBN lubricant oil additive of Formula A as found in claim 1 Markush structure A 
where R1, R2, R5, R6 are each independently hydrogen; a C1 to C6 hydrocarbyl group; a Ci to Ce alkyl, aryl or alkoxy group, or a C1 to C6 hydrocarbyl group further comprising an ether linkage to a -O(CH2)n-CH3 group where n=0-3; R3 is an unsubstituted straight chain Cs to C12 alkyl group, optionally containing an ether 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771